Citation Nr: 0936158	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-20 807	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for bilateral plantar fasciitis.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to August 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted entitlement to 
service connection for bilateral plantar fasciitis and 
assigned an initial 10 percent rating, effective January 19, 
2006, and denied entitlement to service connection for 
bilateral hearing loss.  

In October 2008, the RO granted a rating of 20 percent for 
bilateral plantar fasciitis, also effective January 19, 2006.  
A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased initial evaluation remains before the 
Board.

The Veteran's request for a hearing before the Board was 
withdrawn in a May 2009 letter from his representative.



FINDINGS OF FACT

1.  Bilateral plantar fasciitis has manifested moderate to 
severe pain on weight-bearing and some swelling; there is no 
evidence of deformity, structural abnormality, or 
callosities, and the symptoms do not most nearly approximate 
a severe foot injury or severe pes planus.  

2.  Current bilateral hearing loss is unrelated to a disease 
or injury in service.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for bilateral plantar fasciitis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.63, 
4.71a, Diagnostic Codes 5276, 5284 (2008).

2.  Bilateral hearing loss was not incurred or aggravated 
during active service, and its incurrence or aggravation 
during service may not be presumed.  38 U.S.C.A. §§ 1110, 
1112(a), 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Veteran's appeal for an increased rating arises from 
disagreement with the initial evaluation following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

With respect to the claim for entitlement to service 
connection for bilateral hearing loss, the RO notified the 
Veteran of the evidence needed to substantiate his claim in a 
February 2006 letter.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a March 2007 letter.  

There was a timing deficiency in that the March 2007 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the issuance of VCAA notice 
followed by readjudication of the claims in a supplemental 
statement of the case issued in March 2009.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Plantar fasciitis, a symptom of pes planus involving pain and 
sometimes swelling of the plantar aspects of the feet is 
included under the criteria for pes planus.  Pes planus, a 
flatfoot deformity, is evaluated using the criteria under 38 
C.F.R. §4.71a, Diagnostic Code 5276.  Moderate symptoms of 
bilateral or unilateral pes planus characterized by weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon Achilles, pain on manipulation and use of the 
feet, warrant a 10 percent rating.  Severe symptoms of 
bilateral pes planus characterized by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, warrant a 30 percent 
rating.  Id.

A moderate foot injury warrants a 10 percent evaluation.  A 
moderately severe foot injury warrants a 20 percent 
evaluation, and a severe foot injury warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection for bilateral plantar fasciitis was 
granted in the August 2006 rating decision on appeal with an 
initial 10 percent rating assigned, effective January 19, 
2006.  An increased rating of 20 percent was assigned in an 
October 2008 rating decision, also effective January 19, 
2006. 

The Veteran was provided a VA examination of his ankles and 
feet in May 2006 in response to his claim for service 
connection.  He complained of pain and instability of the 
ankles and feet and stated that he could only walk one to 
three miles.  Upon examination, the Veteran had a normal gait 
and mild limitation of bilateral ankle motion.  Repetitive 
range of motion testing had no significant impact on 
functional or ambulatory mobility.  The examiner noted that 
the Veteran did not manifest pain or instability in the 
clinical setting.  Bilateral X-rays of the ankles were normal 
and ankle pain was diagnosed.

A second VA examination was performed in May 2006.  The 
Veteran reported experiencing tenderness, swelling, weakness, 
and pain in both feet while standing and walking.  
Examination of the feet showed fatigability, moderate painful 
motion with weight-bearing, and tenderness of the entire foot 
with moderate pain upon palpation of the medial band of the 
plantar fascia.  The Veteran had an antalgic gait with 
evidence of abnormal weight-bearing on his shoes.  X-rays of 
the feet were normal.  The diagnoses were bursitis of the 
metatarsophalangeal joints and bilateral plantar fasciitis.  
The disability manifested mild to severe restrictions on the 
Veteran's activities of daily living.  

Upon VA examination in August 2006, the Veteran stated that 
he could stand for between one and three hours and walk 
between one and three miles.  He complained of pain, 
tenderness, swelling, weakness, fatigability, and lack of 
endurance.  Examination of the feet showed moderate bilateral 
edema, fatigability of the entire feet, and moderate to 
severe painful motion with weight-bearing.  Moderate pain 
over the medial band of the plantar fascia was observed.  
There was no deformity or structural abnormality of the feet.  
Plantar fasciitis and bursitis were not observed on X-ray.  

The examiner noted that the Veteran experienced weakness 
after walking on uneven terrain.  Bilateral plantar fasciitis 
with swelling and bursitis of the metatarsophalangeal joints 
was diagnosed.  The examiner determined that the Veteran 
experienced moderate effects on his activities of daily 
living and was prevented from shopping, exercising, and 
participating in sports due to his foot disabilities.  

During a VA examination conducted in May 2008, the Veteran 
reported that he treated his foot problems with arch supports 
and was able to continue with his activities of daily living.  
He complained of a dull achy pain in the arches of his feet 
and tiring of his ankles and feet with use.  He could walk 
approximately a mile before experiencing foot pain.  

Examination of the feet showed no swelling, stiffness, or 
weakness.  There was no heel pain on direct plantar palpation 
although mild tenderness was noted along the bilateral 
plantar fascia.  Range of motion of the subtalar joint was 
normal, and the first metatarsophalangeal joint dorsiflexed 
to 40 degrees and plantar flexed to 10 degrees without pain.  
Range of motion was not further limited with repetitive use.  
The Veteran had no bunions, hammertoes, or claw foot 
deformity.  There was no functional loss related to his 
condition and no instability.  

Upon weight-bearing, the Veteran had mild to moderate 
pronation but maintained a good medial arch.  When rising to 
his toes, he complained of pain at the balls of his feet, but 
only partially resupinated.  There was mild forefoot to 
rearfoot misalignment that could be manipulated without pain.  
X-rays showed a loss of arch of the right foot and no other 
significant bony changes.  The diagnosis was bilateral 
plantar fasciitis.  

The Veteran's most recent VA examination was conducted in 
February 2009.  He complained of aching pain in his feet and 
stated that he was able to continue with his activities of 
daily living.  He could walk half a mile before experiencing 
foot pain.  Examination showed no weakness, no heel pain on 
direct plantar palpation, and only mild tenderness along the 
bilateral plantar fascia.  

As with the previous VA examination, range of motion of the 
subtalar joint was normal, and the first metatarsophalangeal 
joint dorsiflexed to 40 degrees and plantar flexed to 10 
degrees without pain.  There was no pain upon range of motion 
testing and no pain with manipulation of the second, third, 
fourth, and fifth metatarsophalangeal joints.  There was no 
functional loss, no instability, and no evidence that range 
of motion or function was limited with repetitive use.  

Weight-bearing revealed curving of the digits, worse on the 
right, but there were no hammertoes or claw foot.  X-rays of 
the feet showed mild degenerative changes of the 
talonavicular joints and bilateral planter fasciitis was 
diagnosed.  

Throughout the claims period, the Veteran's bilateral plantar 
fasciitis has endorsed symptoms consistent with varying 
degrees of severity.  For example, he has manifested moderate 
to severe painful motion on weight-bearing, occasional 
swelling, and mild to severe restrictions on his activities 
of daily living.  Based on the totality of the medical 
evidence, the Board finds that the Veteran's bilateral 
plantar fasciitis has most nearly approximated symptoms 
associated with the currently assigned 20 percent evaluation, 
consistent with a moderately-severe foot injury.  

While the Veteran has complaints of pain ranging from mild to 
severe, none of the medical evidence establishes the presence 
of a marked foot deformity, callosities, pain on 
manipulation, or structural abnormalities of the foot; nor 
has the Veteran reported such manifestations.  Furthermore, 
range of motion of the feet has not been limited, even on 
repetitive testing, and the May 2008 and February 2009 VA 
examiners found that there was no functional loss associated 
with the plantar fasciitis.  

In addition, while the Veteran's bilateral foot disability 
was found to prohibit shopping, exercising, and participating 
in sports in August 2006, upon examination in May 2008 and 
February 2009, the Veteran reported that he was able to 
continue with his activities of daily living.  He has 
recently stated that he can walk up to a mile before 
experiencing foot pain, and X-rays have consistently shown 
only a loss of arch on the right foot with no other 
significant bony abnormalities.  

Therefore, while the Veteran has on occasion complained of 
severe pain on weight-bearing, pain on weight bearing is 
among the criteria for the current 20 percent rating.  The 
evidence does not show that bilateral fasciitis is manifested 
by the symptoms necessary for a finding of severe foot injury 
or severe pes planus.  

An increased rating is possible for symptoms of claw foot, 
but as the Veteran has been consistently found not to have 
claw feet, the provisions of Diagnostic Code 5278 pertaining 
to acquired pes cavus are not for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (2008).

The Board has considered reasonable doubt and all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F. 3d 1366 (Fed. Cir. 2009).

The rating criteria contemplate the Veteran's disability.  
His plantar fasciitis is manifested by symptoms such as pain 
on weight-bearing, swelling, and difficulty standing and 
walking for long periods.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.

Occupational Impairment

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001
The Court has also recently held that entitlement TDIU is an 
element of all claims for increase rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

In this case, the record contains evidence that the Veteran 
is unemployable, inasmuch as he has been awarded Social 
Security disability benefits, but that award was based on a 
back disability and mood disorder.  There is no evidence or 
contentions that the Veteran is unemployable due to bilateral 
plantar fasciitis or a service connected disability.  

The May 2006 VA examiner noted that the Veteran's foot pain 
would impact his occupation, but the Veteran was found to 
have no limitation on standing and could walk up to three 
miles.  No other occupational impairment resulting from the 
Veteran's disability has been identified.  The record also 
clearly establishes that the Veteran retired from his job in 
August 2001 due to a work-related back injury.  Therefore, 
remand or referral of a claim for TDIU is not necessary as 
there is no evidence of unemployability due to bilateral 
plantar fasciitis.

Service Connection Claim

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

 "[L]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred bilateral hearing loss 
as a result of noise exposure during active duty service as 
an aviation mechanic.  

On the November 1969 pre-induction examination it was 
reported that the Veteran had defective hearing at 500 Hz.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
0
X
5
LEFT
15
5
0
X
-5

Service records establish that the Veteran served as a flight 
line member and aircrew member.  No other treatment or 
complaints of hearing loss were noted during service, and the 
Veteran's hearing at the September 1978 separation 
examination measured:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
15
15
LEFT
0
5
5
5
0

Private treatment records dated in 2000 and 2001 do not 
report hearing loss.

VA outpatient treatment records dated from December 2002 to 
September 2005 contain no findings referable to hearing loss. 

The first clinical report of hearing loss was in October 2005 
at the Allentown VA Medical Center (VAMC) when the Veteran 
complained of bilateral tinnitus with chronic hearing loss 
and a history of noise exposure during service.  The VA staff 
physician found that the Veteran's tinnitus was probably 
idiopathic secondary to loud noise exposure with hearing 
loss.  

Later in October 2005, the Veteran was examined by an 
audiologist at the VAMC and reported having hearing loss with 
difficulty understanding speech in the presence of noise.  He 
was noted to have a history of noise exposure in the 
military, occupationally and recreationally.  The pertinent 
diagnoses were mild to severe sensorineural hearing loss in 
the right ear and normal to moderately severe sensorineural 
hearing loss in the left ear.  

At a state disability examination in March 2006, it was 
reported that the Veteran had worked for 25 years as a truck 
driver.  Tinnitus, but not hearing loss, was diagnosed.

Upon VA examination in April 2006 the Veteran reported having 
decreased hearing in both ears.  He stated that he worked as 
an aviation technician during his military service with 
exposure to various types of aircraft.  The audiogram showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
65
70
LEFT
10
25
40
45
55

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and 92 percent in the left ear.  The 
diagnoses were normal to severe sensorineural hearing loss of 
the right ear and normal to moderately severe sensorineural 
hearing loss of the left ear.  After examining the Veteran 
and reviewing the claims folder, including service treatment 
records, the examiner determined that the Veteran's current 
hearing loss was not caused by or a result of the Veteran's 
in-service noise exposure.  The examiner further noted that 
the Veteran's hearing levels were within normal limits in 
both ears at the time of his separation from active duty and 
throughout his entire military service.

The Veteran was provided a second VA audiological examination 
in September 2007.  While this examination focused on the 
Veteran's claim for entitlement to service connection for 
tinnitus, the examiner noted that the Veteran's hearing 
thresholds were within normal limits throughout his military 
service.  

Because defective hearing was noted on the examination for 
entrance into service, the presumption of soundness is not 
for application.  38 U.S.C.A. § 1111.  While defective 
hearing at 500 Hz was diagnosed at the time of the Veteran's 
enlistment, his hearing at 500 Hz during his separation 
examination in September 1978 was normal and had actually 
improved compared to the enlistment audiogram.  Furthermore, 
both the April 2006 and September 2007 VA examiners found 
that the Veteran's hearing was within normal limits 
throughout his period of active duty service.  Therefore, the 
weight of the evidence does not establish that the Veteran's 
current hearing loss disability pre-existed active duty 
service.  

The record clearly shows a current diagnosis of bilateral 
sensorineural hearing loss.  In addition, service records 
confirm that the Veteran served as a member of the flight 
line during active duty. Two of the three elements necessary 
for service connection-a current disability and an in-
service injury-are therefore demonstrated.

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007). The Board must, however, weight the 
Veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran has not reported a continuity of 
symptomatology since service, although at times he has 
indicated that he delayed seeking treatment.  In his claim 
for benefits he appeared to indicate that the disability 
began in October 2005.  The history he has provided is to the 
effect that his hearing loss was incurred as a result of 
noise exposure during service, but that he did not seek 
treatment for this condition until October 2005, more than 25 
years after his discharge from active duty service.  The 
absence of any clinical evidence for decades after service 
weighs the evidence against a finding that the Veteran's 
hearing loss was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The normal service separation examination and absence of any 
pertinent complaints in the records created prior to October 
2005, weigh against finding a continuity of symptoms.

The record also contains no competent medical evidence of a 
nexus between the Veteran's current bilateral hearing loss 
disability and his active duty service.  The only medical 
opinion of record is that of the April 2006 VA examiner who 
provided an opinion against the claim.  

The Board has also considered the statements of the Veteran 
linking current hearing loss to noise exposure in service.  
There is no evidence that the Veteran has specialized medical 
knowledge, while the VA examiner does have such knowledge.  
The opinion of the VA examiner was based on a review of the 
record and was accompanied by a rationale.  Given the 
examiner's superior credentials, his opinion is of more 
probative weight than that of the Veteran. 

Sensorineural hearing loss, as a disease of the central 
nervous system, has been considered a chronic disease subject 
to presumptive service connection.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309 (2008).  The presumption requires 
that the disease be shown to a compensable degree within one 
year of service.  Id.  In this case sensorineural hearing 
loss was first documented many years after service.  The 
presumptions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309, therefore, cannot serve as a basis for granting 
service connection.

Under 38 C.F.R. § 3.303(d), if a chronic disease is shown in 
service and at any time thereafter, service connection will 
be conceded.  As noted above, defective hearing was diagnosed 
at the Veteran's enlistment examination, but service 
treatment records show no findings of hearing loss as defined 
by VA.  In addition, the VA examiners have concluded that the 
Veteran's hearing was within normal limits during service.  
Hence, the condition was not adequately identified in service 
to give rise to the presumptions of 38 C.F.R. § 3.303(d).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was more than 25 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
current bilateral hearing loss is related to his active duty 
service.  The Board therefore concludes that the evidence is 
against a nexus between the Veteran's claimed disability and 
his active duty service.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to an initial rating higher than 20 percent for 
bilateral plantar fasciitis is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


